Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/732,577 is responsive to the after-final amendment filed on 02/11/2021 in response to the Advisory Action of 02/09/2021. Claims 9, 11-12, and 21 have been cancelled, with claim 20 being previously canceled.  Claims 1, 7, 8, 10, 13, and 19 have been amended where claims 1, 13, and 19 are independent claims. Currently, claims 1-8, 10, and 13-19 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 02/11/2021 with respect to the amendments and arguments have been fully considered and are persuasive. Further, Applicant’s remarks from the Final Rejection response of 01/07/2021 (which have been incorporated into Applicant’s current remarks – see pgs. 10-14) with respect to the amendments and arguments have also been fully considered and are persuasive. This includes the claim objections, the nonstatutory double patenting rejection (over claim 1 of Co-pending Application No. 16/116,973, now US Patent No. 10,828,124 B2), the rejection under 35 U.S.C 112(a), and the rejections under 35 U.S.C. 103 all which were raised in the Final Rejection of 11/13/2020 are withdrawn.  Accordingly there are no issue(s) remaining.


Allowable Subject Matter
4. 	Claims 1-8, 10, and 13-19 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to controlling a lighting assembly in an operating region of a room. 
The closest prior art found was Munari (US 2017/0367785 A1) and Nieminen (US 2017/0296290 A1), hereinafter referred to as Munari and Nieminen, respectively, as noted in the last office action dated 11/13/2020.  In combination under 35 USC § 103, the foregoing references were found to teach the features of claim 1 prior to the recently filed amendments. It is noted that Claims 11, 12, and 21 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently, Applicant amended claim 1 with the subject matter believed to be allowable based on the allowability of claim 11 (see office action dated 11/13/2020) and intervening claim 9 both of which are now canceled. Applicant has further amended claims 13 and 19 to recite the allowable subject matter of now canceled claims 12 and 21, respectively.  As such, the combined teachings of the above prior art do not reasonably disclose the collective features of independent claims 1, 13, and 19 as they pertain to the claimed lighting assembly in an operating region of a room.  Considering the claims as a whole, the art of record specifically do not address the limitation “in response to identifying a change in the position of the marker at a rate of motion within a predetermined velocity range in the field of view, track the motion of the marker within the operating region; and set a target location for the at least one lighting region in response to the rate of motion exceeding the predetermined velocity range” as recited in independent claim 1, “set the first target location for the first lighting region in response to the marker disappearing from the image data in the operating room” as recited in independent claim 13, and “and detect the first target location overlapping the second target location; and in response to overlapping for a third predetermined period of time, merge the first region of the first light emission with the second region of the second light emission by combining the first target position and the second target position.” as recited in independent claim 21.  Although the prior art disclose adjustable lighting for operating room lighting systems (see for e.g., Munari  Figs. 1A-1B and Nieminen Fig. 1), they do not explicitly address the foregoing claimed features.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 01/04/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-8, 10, and 13-19 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486